Citation Nr: 1412519	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  13-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hypertension as secondary to a psychiatric disorder, to include PTSD.  

4.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1951 to December 1953 and in the U.S. Marine Corps from November 1955 to February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In February 2014, the Veteran and his son testified via videoconference at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.  

During that hearing, the Veteran described his claimed lung disability as shortness of breath and a scar from surgery performed during active service.  Board Hearing Transcript (T.) at 11.  The issue of entitlement to service connection for a scar resulting from in-service surgery is a separate issue from that of entitlement to service connection for a lung disability.  It has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and entitlement to service connection for hypertension as secondary to a psychiatric disorder, to include PTSD, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the February 2014 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a heart condition.  

2.  The Veteran has not had a lung disability during the course of his claim and appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a heart condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

2.  The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

Under 38 U.S.C.A. § 7105; the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In November 2013, VA received the Veteran substantive appeal of the RO's December 2010 denial of service connection for a heart condition.  During the February 2014 Board hearing, the Veteran's representative indicated that the Veteran wished to withdraw his appeal with regard to that issue.  T. at 2.  The Board finds that this statement, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


II.  Due Process  

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records of treatment from private practitioners.  

VA provided an examination with regard to the Veteran's claim of entitlement to service connection for a lung disability in December 2012.  That examination is adequate because the examiner considered the Veteran's relevant medical history, described the Veteran's medical condition in sufficient detail, and provided an explanation to support his conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


III.  Service Connection - Lung Disorder

In his claim, received at the RO in March 2010, the Veteran indicated that his lung condition began in the years 1956-59 and that he had been treated from then to the present.  He indicated that he was treated by service medical personnel.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records document that in October 1958 the Veteran underwent a right thoracotomy at which time an apical segmental resection of the right upper lobe was performed.  Following microscopic examination of the biopsied tissue, the conclusion was granuloma of unknown etiology.  The diagnosis was changed in January 1959 to absence, acquired, apical segment, right upper lobe, surgical, due to non specific granuloma.  In February 1965 he underwent a bronchoscopy to determine the origin of hemotysis of recent origin.  Final diagnosis was chronic bronchitis.  

A November 1967 report of medical examination for an annual physical documents a normal clinical evaluation of his chest and lungs.  The report contains a summary that he had a right lobectomy in 1958 for suspected tuberculosis, follow-up x-rays were negative and he was asymptomatic at the time of the examination.  February 1968 treatment notes document that he had some mild pulmonary insufficiency.  A report of March 1971 medical examination, for the purpose of reenlistment, documents a normal clinical evaluation of his chest and lungs.  A summary in that report stated that he was post lobectomy for unknown consolidation in the right long with no subsequent problems.  

VA and non-VA post-service treatment records are associated with the claims file.  These do not show any diagnosis of or treatment for a lung condition.  

May 2011 VA pulmonary function test results are of record.  Interpretation of those results by physicians include that spirometry did not show evidence of obstructive defect, there was no significant improvement after bronchodilator, lung volumes did not show evidence of restriction, diffusion capacity for carbon monoxide was normal, and oxygen saturation on room air at rest was normal.  December 2011 x-ray studies included several anatomical findings but did not state that he had any disease.  

VA provided an examination in March 2012.  The examiner indicated that he had reviewed the Veteran's claims file.  The examiner selected one of two preprinted responses as to the etiology of the claimed condition, indicating that the claimed condition was less likely than not incurred or caused by the claimed in-service injury, event, or illness.   The examiner explained as follows (spelling corrected):  

The claim for a pulmonary condition on the 77 year old veteran's behalf is a question in itself.  He has a claimed "shortness of breath" and a cardiac function that shows some valvular disease.  Yet, his pulmonary functions give no evidence of dysfunction.  They are normal for a man of his age and show no evidence of airway disease.  This normal lung function was demonstrated in his [pulmonary function tests] and that was also reported by Dr. "W."  A wedge restriction, even a middle lobectomy for granuloma would not be expected to cause pulmonary dysfunction, and in him, obviously has not caused pulmonary or respiratory dysfunction.  any "perceived" pulmonary dysfunction is much less likely than so has (sic) any relationship to his previous surgery.  

This is an opinion that the Veteran does not have a current disability of either lung.  The examiner explained his determination based upon the results of pulmonary function testing.  The Board finds this opinion to be the most probative evidence of record as to whether the Veteran has the claimed disability.  This is highly probative evidence that the Veteran does not have a current lung disability, but rather, has normal lung function.  

In response to a question from the undersigned, the Veteran testified, in relevant part, that his lung condition is shortness of breath.  Id. at 11.  In his October 2011 Notice of Disagreement, he referred to his lung condition as suspected tuberculosis treated during service in 1958 - 1959.  The Veteran's testimony and statements have been considered.  There is no indication that the Veteran has expertise in diagnosing medical conditions.  He is therefore considered a layperson in this regard.  

Factors for consideration in determining if a layperson diagnosis is competent evidence include the complexity of the condition sought to be diagnosed and whether such diagnosis can be made by observation of the five senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Diagnosing a lung disease or residuals of a lung injury is a complex determination and not one that can be arrived at mere by observation with one's senses.  Nor is the determination as to whether an individual has a current disability of either lung.  Evidence of these facts is the reliance the March 2012 examiner placed on diagnostic test results.  For these reasons, the Board concludes that the Veteran's statements and testimony with regard to whether he has a current lung disability are not competent evidence.  

There is no evidence showing any disability of either lung since, or contemporaneous to, when he filed his claim of entitlement to service connection for a lung disability.  McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.); Romanowsky v. Shinseki, 26Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").  

As the preponderance of evidence is against a finding that the Veteran has had the claimed disability at any time since or contemporaneous to when he filed his claim, the appeal must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "[i]n the absence of proof of a present disability there can be no valid claim").  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal as to the issue of entitlement to service connection for a heart condition is dismissed.  

Entitlement to service connection for a lung disability is denied.  


REMAND

During the hearing before the undersigned, the Veteran's son testified that the Veteran is seeing a clinical psychologist at the VA clinic in Oceanside.  Id. at 7.  He testified that he had an intake a few weeks prior to the hearing, had his first session a few days later, was scheduled for a one-on-one session in about three weeks, and that the plan was for ongoing treatment.  Id.  The Veteran reiterated those facts later in the testimony.  Id. at 8-9.  

There are no records of VA treatment of the Veteran after May 2012.  There is no indication that VA has made efforts to obtain any such records.  Given the testimony of the Veteran and his son, a remand is necessary to obtain any relevant records of VA treatment.  

VA provided a PTSD examination in April 2010.  The examiner indicated that the Veteran had no current psychiatric diagnosis.  However, a disability at any time during the appeal period satisfies the present disability element of service connection.  Subsequent to the April 2010 VA examination, in January 2011, the Veteran began receiving counseling at the Vet Center for complaints of psychiatric symptoms.  This may indicate the current presence of a psychiatric disability that was not observed in April 2010.  As such, another examination is necessary that takes into account this later treatment.  

The issue of entitlement to service connection for hypertension as secondary to a psychiatric disorder, to include PTSD, is inextricably intertwined with the issue of entitlement to service connection for PTSD.  Hence, that issue is also remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any records of relevant VA treatment of the Veteran, in particular, records of treatment at the VA Oceanside Clinic of the VA San Diego Healthcare System.  Associate all obtained records with the claims file.  If no records are obtained associate with the claims file documentation of all efforts to obtain the records.  

2.  Then, ensure that the Veteran is scheduled for an appropriate VA examination with regard to his claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination.  The Veteran engaged in combat with the enemy.  Therefore the Veteran's report of a PTSD stressor during that combat service is sufficient to verify the occurrence of the event for the purposes of the examination.  The examiner must accomplish the following:

(a)  Provide a diagnosis of any and all psychiatric conditions, if any.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric condition found had onset during the Veteran's active service or were caused by his active service.  

3.  If the Veteran is found to have a psychiatric condition, ensure that he is scheduled for an appropriate examination with regard to his claim of entitlement to service connection for hypertension.  The claims file must be provided to the examiner and the examiner must review the claims file in conjunction with the examination.  The examiner is asked to accomplish the following:

(a)  Identify whether the Veteran has hypertension or has had hypertension at any time since he filed his claim in March 2010.  

(b)  If the examiner determines that the Veteran has had hypertension at any time since he filed his claim in March 2010, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension was caused by a psychiatric condition.  

(c)  If the examiner determines that the Veteran has had hypertension at any time since he filed his claim in March 2010, and determines that the hypertension did not cause the hypertension, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension has been worsened beyond its natural progression by a psychiatric condition.

(d)  If the examiner determines that the Veteran has had hypertension at any time since he filed his claim in March 2010, and determines the hypertension has been worsened beyond its natural progression by a psychiatric condition, provide a baseline level of severity of the hypertension before its worsening by the psychiatric condition.  

4.  Then readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the issues to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


